Mr. Justice Cartwright delivered the opinion of the court: The county court of Cook county confirmed a special assessment against the property of the plaintiff in error, based upon an ordinance in which the description of the improvement was deficient in the same respect as the one involved in Lusk v. City of Chicago, 176 Ill. 207. Under the decision in that case, and many subsequent cases following it, the judgment must be reversed, and it is reversed accordingly and the cause remanded to the county court. Reversed and remanded.